Citation Nr: 0109184	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbosacral spine with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to April 
1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a September 1994 rating decision, the RO denied 
service connection for a back condition with arthritis; after 
being notified of the decision and his appellate and 
procedural rights, the veteran did not file an appeal.  

3.  Evidence added to the record since the September 1994 
rating decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied service 
connection for a back condition with arthritis, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2000).  

2.  Evidence received since the September 1994 rating 
decision is new and material to reopen the claim for service 
connection for degenerative disc disease of the lumbosacral 
spine with radiculopathy. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the September 1994 
rating decision included service medical records, an X-ray 
report dated in July 1994, and a report of VA examination in 
August 1994.  The service medical records reflect treatment 
for back pain in June 1953, August 1955 and in December 1963.  
The musculoskeletal system was normal on retirement 
examination in July 1973.  A July 1994 X-ray report of the 
lumbosacral spine shows some disc bulging at the L4-L5 level.  
An August 1994 VA examination results in a diagnosis of 
chronic lumbosacral strain, intermittently symptomatic.  

In a September 1994 rating decision, the RO denied service 
connection for a back condition with arthritis on the grounds 
that the condition was not shown to have been incurred in or 
aggravated by service nor was there evidence showing 
arthritis to a compensable within one year of the veteran's 
discharge from service.  The following month, the RO notified 
the veteran of the adverse decision and his appellate and 
procedural rights, but he did not file an appeal.  

In March 1998, the veteran sought to reopen the claim for 
service connection for a back condition with arthritis.  

Analysis

A timely filed Notice of Disagreement ("NOD") initiates 
appellate review of a decision by the RO.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  An NOD must be filed within one 
year from the date of mailing of notice of the determination 
by the RO.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
If an NOD is not filed within the prescribed one-year period, 
the determination on a claim by the RO shall become final.  
38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provided that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that, while "not every piece of new evidence is 
'material', we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

The Board has reviewed the evidence that has been received 
since the September 1994 rating decision.  Among the evidence 
is a statement from Dr. D. O., a Doctor of Osteopathy, 
received in July 1999, wherein the physician suggests that 
the veteran's active service could have been a contributing 
factor to his current back condition.  

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim and proceed on the merits of the claim.  Specifically, 
the Board finds that this evidence was not before the RO in 
1994, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the evidence is new and 
material to reopen the claim for service connection for 
degenerative disc disease of the lumbosacral spine with 
radiculopathy.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for degenerative 
disc disease of the lumbosacral spine with radiculopathy is 
granted, to this extent.


REMAND

Having determined that new and material evidence has been 
presented, the service connection claim must be considered de 
novo.  In this regard, additional development would be 
useful.  A clinical opinion as to whether the veteran's 
degenerative disc disease of the lumbosacral spine with 
radiculopathy is related to service would be useful in 
adjudicating the appeal de novo.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.   See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disability since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of his 
low back disability.  All indicated 
tests, studies and X-rays should be 
performed.  The report should set forth 
all objective findings regarding the low 
back disability, including complete range 
of motion measurements.  The examiner 
must express an opinion as to whether it 
is as least as likely as not that the 
veteran's low back disability is related 
to service.  A complete rationale for any 
opinion expressed should be provided.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or an 
adequate response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for degenerative disc 
disease of the lumbosacral spine with 
radiculopathy, de novo. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



